         Case 3:20-cr-00092-PDW Document 2 Filed 06/17/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA                       INDICTMENT

                 v.                            Case No. ______________________

                                               Violations: 18 U.S.C. §§ 875(c) and
STEVEN RALPH LINDBLAD                          1038(a)(1)(A)

                                      COUNT ONE

               Interstate Communication of a Threat to Injure Persons

The Grand Jury Charges:

       On or about August 15, 2019, in the District of North Dakota, and elsewhere,

                             STEVEN RALPH LINDBLAD

did knowingly and willfully transmit in interstate commerce from North Dakota, to

another state, a communication containing a threat to injure the person of another.

Specifically, the defendant made a telephone call to a customer service representative at

his cell phone service provider, during which he stated that he had explosive materials

and was going to commit a mass shooting.

       In violation of Title 18, United States Code, Section 875(c).
            Case 3:20-cr-00092-PDW Document 2 Filed 06/17/20 Page 2 of 2



                                      COUNT TWO

                              False Information and Hoax

The Grand Jury Further Charges:

       On or about August 15, 2019, in the District of North Dakota and elsewhere,

                              STEVEN RALPH LINDBLAD

did intentionally convey false and misleading information, under circumstances where

such information may reasonably have been believed, and where such information

indicated that an activity would take place that would constitute a violation of Title 18,

United States Code, Chapter 40, Section 844(e). Specifically, the defendant made a

telephone call to a customer service representative at his cell phone service provider,

during which he stated that he had explosive materials and was going to commit a mass

shooting.

       In violation of Title 18, United States Code, Section 1038(a)(1)(A).

                                           A TRUE BILL:


                                           /s/ Foreperson
                                           Foreperson

/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney

JTR/ljc
